Citation Nr: 0709145	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied an application to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and entitlement to service connection 
for tinnitus.  In a March 2006 decision, the Board reopened 
the issue of entitlement to service connection for bilateral 
hearing loss and remanded the issue for a VA examination.


FINDINGS OF FACT

1.  A bilateral hearing loss was not demonstrated in service, 
and a sensorienural hearing loss was not compensably 
disabling within one year of separation from service.

2.  Tinnitus was not demonstrated inservice, and the 
preponderance of the evidence is against linking tinnitus to 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in service, and a sensorienural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred or aggravated inservice. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.
 
The record shows that appropriate notice was provided in 
correspondence and statements of the case which fulfills the 
provisions of 38 U.S.C.A. § 5103(a).    The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured any error in the timing of when notice was provided.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to evaluate the etiology of the 
disabilities at issue.  
 

Background
 
The veteran served as an infantryman while on active duty.

Service medical records show on his 1966 examination showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
AVG
RIGHT
15
5
5
 35 
15
LEFT
5
5
10
 35
13.75

In January 1968, the veteran complained of decreased hearing 
for the last two months.  The veteran denied tinnitus.  Pure 
tone thresholds, in decibels, were as follows (converted to 
ISO units)




HERTZ



500
1000
2000
4000
AVG
RIGHT
5
0
5
45 
13.75
LEFT
10
5
10
45 
17.50

The audiogram showed moderate loss at 4000 cycles per second.  
The impression was mild high frequency loss secondary to 
noise. 

The veteran's July 1968 separation examination showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

30
LEFT
5
5
5

5

In February 1979, the veteran attempted to re-enlist into the 
military.  The veteran had noted in his claim in 1968 that he 
was a member of the inactive reserves.  On the enlistment 
examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
60
60
LEFT
15
25
30
60
60

Defective hearing was noted in the summary of defects and 
diagnoses on the examination form.  The veteran was found not 
medically qualified and no waiver was approved.

A VA audiology note dated in January 2003 showed bilateral 
mild to severe sensorineural loss.  Speech discrimination was 
94 percent in the right ear and 96 percent in the left ear.  
A January 2005 VA note indicated that it was possible that 
the hearing loss noted in January 2003 was due to exposure to 
explosives, grenades, and gun fire without ear protection 
while in active duty. 

At his July 2004 Travel Board hearing, the veteran testified 
that he was an Infantryman and did a lot of training on all 
light weapons, including mortars and heavy machine guns.  He 
stated that after returning from the demilitarized zone in 
Korea, his company commander insisted he have his hearing 
checked because it was clear he was having trouble with his 
hearing.  The veteran indicated that he had his hearing 
tested in Seoul and they told him he had hearing loss in both 
ears, left greater than right.  They also listed acoustical 
trauma.  He testified he was asked about tinnitus, but did 
not know what that word meant.  The veteran asked the 
examiner about the ringing in the ears and he was told he had 
nerve damage and it would go away.  The veteran stated that 
his tinnitus and hearing loss did not go away.  

The veteran indicated he tried to go back into the Army in 
1979, but was told he was not medically qualified.  He worked 
at an electric factory after separation from active duty and 
then as a deputy sheriff.  The veteran later worked 
construction on and off.  

At his May 2005 VA examination, the examiner noted the 
veteran's work history.  The veteran reported onset of 
bilateral tinnitus in 1967 following DMZ duty.  The veteran 
described it as constant, unlocalized, ringing and chirping 
type of sound.  He believed that some of his medications 
might aggravate his tinnitus, but was not sure.  It was 
described as being nondisruptive.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
70
65
LEFT
35
40
60
80
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.

The right ear showed a moderate to moderately severe 
sensorineural hearing loss with mild discrimination.  The 
left ear showed a mild to severe sensorineural hearing loss 
with mild discrimination.  The tympanogram was within normal 
limits bilaterally.  The diagnosis was bilateral 
sensorineural hearing loss/subjective complaint of tinnitus.  

The examiner noted that the type, degree, and configuration 
of hearing loss was consistent with acoustic trauma/noise 
induced type hearing loss and the pattern of loss was 
consistent with the subjective complaint of tinnitus.  The 
examiner also noted evidence of a significant decrease in 
hearing eleven years after separation from service which had 
continued to deteriorate to the current day levels.  All 
three audiograms in the military record showed a mild hearing 
loss in the right ear but with no progression from induction 
to discharge.  The right ear results reflected normal hearing 
sensitivity at all test frequencies at discharge with 
unexplained variances between the 1966, January 1968, and 
July 1968 test results.  

This examiner was asked if the hearing loss was related to 
military service.  He deferred the decision back to the 
rating board.  He stated the facts were: 1) documented mild 
loss in the right ear at 4000 Hz in service, 2) inconsistent 
test results in the left ear reflecting hearing loss at 4000 
Hz at induction, but none at discharge, 3) no documentation 
of tinnitus anywhere in the military records, 4) no 
progression of the right ear loss from induction to 
discharge, and 5) the hearing loss seemed to have manifested 
itself in the 11 years following the military career.

In March 2006 the Board remanded the case for further 
development to include scheduling of a VA examination.

At the August 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
75
LEFT
40
40
60
80
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

The examiner noted as compared to the audiogram performed in 
May 2005, there was little or no change.

The examiner noted that the veteran manifested with hearing 
loss today, the type of loss that could be consistent with 
noise exposure/acoustic trauma (i.e., similar in pattern to 
the type of loss seen secondary to noise).  The examiner 
stated that whether this was due to military service related 
noise exposure or post military noise and/or whether it was 
likely that the sensorineural hearing loss manifested itself 
to a compensable degree within the first year following 
separation from service could not be stated without resort to 
speculation, especially since the first documented hearing 
loss audiogram was dated 11 years post separation.  The 
examiner also indicated that the present day hearing loss 
could have age related contributors (presbycusis)

It was noted that if the induction physical and separation 
physical was used for judgment, the mild hearing loss was 
documented in the right ear only without aggravation in 
service (35 dB at induction and 30 dB at separation at 4000 
Hz only).  The left ear did not reflect any hearing loss at 
separation.  The examiner noted if using the induction 
physical showing 35 dB loss at 4000 Hz bilaterally and the 
January 1968 audiogram showing 40 dB loss at 4000 Hz 
bilaterally, then hearing loss would be considered documented 
in military and deemed service connected.  The examiner 
stated that if ultimately hearing loss was deemed to be 
service connected, then so too would be the tinnitus as high 
frequency hearing loss as evidenced today was the likely 
etiology of the tinnitus.

 
Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).
Analysis

After considering the medical records in this case the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for both hearing loss and 
tinnitus.  In this regard, the service medical records do not 
show evidence of a hearing loss in service as that term is 
defined by 38 C.F.R. § 3.385.  Further, the service medical 
records do not reveal any evidence of tinnitus inservice.  
Finally, there is no competent evidence that a sensorineural 
hearing loss was compensably disabling within one year of 
separation from active duty.  
 
While the veteran currently shows evidence of a sensorineural 
hearing loss, when asked whether the appellant's 
current hearing loss is related to service a VA examiner 
noted that the hearing loss seemed to have manifested itself 
in the 11 years following the military career. No examiner 
has specifically linked a hearing loss to service.  As such, 
in the absence of competent evidence linking either tinnitus 
or a hearing loss to service the Board finds that service 
connection is not in order.
 



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


